Exhibit 99.2 AMENDED AND RESTATED SHARE ESCROW AGREEMENT AMENDED AND RESTATED SHARE ESCROW AGREEMENT, dated as of December 28, 2016 (“Agreement”), by and among AROWANA INC., a Cayman Islands company (“Company”), VIVOPOWER INTERNATIONAL PLC, an English public limited company (“VivoPower”), BEIRA CORP., RALSTEN PTY LTD., DUDLEY HOSKIN, KIEN KHAN KWAN, THE PANAGA GROUP TRUST, AROWANA Australasian Special Situations Partnership 1, LP , DAVID BROWNE, AROWANA GLOBAL SERVICES (SINGAPORE) PTE. LTD., HAN MING YONG, CLURNAME PTY LTD., CONTEMPLATOR PTY LTD., RUMINATOR PTY LTD. and STRANDA VENTURES (collectively “Initial Shareholders”), and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York corporation (“Escrow Agent”). WHEREAS, the Company entered into an Underwriting Agreement, dated as of April 30, 2015 (“Underwriting Agreement”), with EarlyBirdCapital, Inc. (“EBC”) acting as representative of the several underwriters (collectively, the “Underwriters”), pursuant to which, among other matters, the Underwriters purchased 7,200,000 units (“Units”) of the Company, plus an additional 1,080,000 Units upon the Underwriters exercise in full of their over-allotment option. Each Unit consists of one ordinary share of the Company, par value $0.0001 per share (“Ordinary Share”), one right (“Right”) to receive one-tenth of one Ordinary Share upon the Company’s initial business combination (as described in the Registration Statement), and one warrant (“Warrant”) to purchase one half of one Ordinary Share of the Company, all as more fully described in the Company’s final Prospectus, dated April 30, 2015 (“Prospectus”), comprising part of the Company’s Registration Statement on Form S-1 (File No. 333-199591) under the Securities Act of 1933, as amended (“Registration Statement”), declared effective on April 30, 2015 (“Effective Date”). WHEREAS, the Initial Shareholders as a condition of the sale of the Units deposited their Ordinary Shares of the Company, as set forth opposite their respective names in Exhibit A attached hereto (collectively “Escrow Shares”), in escrow as hereinafter provided. WHEREAS, the Company entered into a Contribution Agreement (the “Contribution Agreement”), dated as of August 11, 2016 and amended as of October 18, 2016 and November 15, 2016, by and among the Company, Arowana International Limited and VivoPower, which, among other things, provides for the Company to contribute to VivoPower the funds held in the Trust Account (as defined in that certain Investment Management Trust Agreement, dated as of April 30, 2015, by and between the Company and the Escrow Agent as trustee thereunder), less certain expenses, in exchange for ordinary shares of VivoPower (“VivoPower Shares”), which VivoPower Shares will in turn be distributed to the security holders of the Company, including the Initial Shareholders, as set forth opposite their respective names in Exhibit A attached hereto (collectively “VivoPower Escrow Shares”). WHEREAS, in accordance with the Contribution Agreement, the parties desire the Escrow Agent to hold the VivoPower Escrow Shares as nominee for the Initial Shareholders as hereinafter provided. WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent accept the VivoPower Escrow Shares to hold and disburse as hereinafter provided. IT IS AGREED: 1.
